DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by FAKOORIAN; Seyed Ali Akbar et al., US PGPUB 20190261354 A1.
Regarding claim 1. Fakoorian teaches A method, comprising: 
determining, by a processor of an apparatus, (Fig. 4, 480, Controller/Processor  of User Terminal 120) whether multiple active configurations of a configured grant corresponding to a bandwidth part of a serving cell are configured;  ([0094] the UE may receive multiple active configured grant-free configurations for a given bandwidth part ( BWP) of a serving cell.)
applying, by the processor, a restriction on an initial transmission of a transport block (TB) in an event that the multiple active configurations of the configured grant are configured; ([0095] In another example, the first configuration (e.g., in operations 702, 802) may be for the initial TB transmission and a less number of resources than the grant-free/SPS for the retransmission(s).) and 
performing, by the processor, the initial transmission of the TB according to the restriction.  (Fig. 7, 706 [0090] At 706, the UE performs grant-free communications based on at least one of the first configuration or the second configuration.) 

Regarding claim 2. Fakoorian teaches The method of claim 1, wherein the restriction comprises starting the initial transmission of the TB at a first transmission occasion of configured repetitions. ([0082] Additionally, in some cases, grant-free/SPS designs may use transport block (TB) repetitions (with the same or different redundancy version (RV) index) to increase reliability. That is, the initial grant-free/SPS transmission can have a number of repetitions (e.g., up to 8 retransmissions),

Regarding claim 3. Fakoorian teaches The method of claim 2, wherein the starting comprises starting the initial transmission of the TB at the first transmission occasion of the configured repetitions (see [0082] as cited in claim 2 rejection) regardless of a configured redundancy version (RV) sequence. ([0082] …  grant-free/SPS designs may use transport block (TB) repetitions (with the same or different redundancy version (RV) index) to increase reliability.)

Regarding claim 4. Fakoorian teaches The method of claim 1, wherein the applying comprises applying the restriction to each of the multiple active configurations of the configured grant. ([0104] In some aspects, different RV sequences may be configured for the initial transmission and retransmission(s) (that is, the RV sequence in the first set of parameters is different from the RV sequence in the second set of parameters).


Regarding claim 5. Fakoorian teaches The method of claim 1, further comprising: determining, by the processor, whether the multiple active configurations of the configured grant comprise a specific type of configured grant; ([0095] In another example, the first configuration (e.g., in operations 702, 802) may be for the initial TB transmission and the second configuration (e.g., in operations 704, 804) may be for TB retransmission(s).)  and 
applying, by the processor, the restriction on the initial transmission of the TB in an event that the multiple active configurations of the configured grant comprise the specific type of configured grant. (Ibid. … In some cases, the grant-free/SPS for the initial transmission may be configured with a less number of resources than the grant-free/SPS for the retransmission(s).) 

Regarding claim 6. Fakoorian teaches The method of claim 1, wherein the restriction is configured via a high-layer configuration. ([0096] Each grant-free/SPS configuration can be UE-specific RRC configured. In one aspect, the gNB may jointly activate the (first and second) grant-free/SPS configurations (e.g., for the initial transmission and retransmission(s)) with a single message)

Regarding claim 7. Fakoorian teaches The method of claim 1, wherein the restriction comprises using an allowed redundancy version (RV) sequence to perform the initial transmission of the TB. ([0104] In some aspects, different RV sequences may be configured for the initial transmission and retransmission(s) (that is, the RV sequence in the first set of parameters is different from the RV sequence in the second set of parameters).)



Regarding claim 9. Fakoorian teaches The method of claim 1, wherein the restriction comprises cancelling transmissions of configured repetitions across a periodicity boundary. ([0086] In some cases, a transmitter with GF/SPS resource(s) may stop TB repetition in case of early ACK reception.)

Regarding claim 11. Fakoorian teaches An apparatus, comprising: a transceiver which, during operation, wirelessly communicates with a network node of a wireless network; (Fig. 4, 452a to 452r) and a processor communicatively coupled to the transceiver (Fig. 4,Controller 480) such that, during operation, the processor performs operations comprising the steps in claim 1.  It is rejected for the same reasons as applied to claim 1.

Regarding claim 12-19. Fakoorian teaches The apparatus of claim 11, performing the operation comprising the steps in claims 2-9.  They are rejected for the same reasons as applied to claim 2-9. 

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fakoorian as applied to claim 1, further in view of Lee; Hyunho et al. US PGPUB 20210051596 A1
Regarding claim 10. Fakoorian The method of claim 1, but it does not teach further comprising: transmitting, by the processor, configured repetitions across a periodicity boundary in an event that the multiple active configurations of the configured grant are not configured.  
Ibid.  the UE may expect that no periodic/aperiodic SRS transmission is configured/indicated within the subframe before the subframe boundary (i.e., during the repetition transmission).) in order to improve transmission quality by maintaining phase continuity (due to RF switching/(re-)tuning at a UE) ([0149])
Fakoorian and Lee are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Fakoorian with the technique of transmission repetition over a subframe boundary in order to improve transmission quality by maintaining phase continuity.

Regarding claim 20. Fakoorian teaches the The apparatus of claim 11, but it does not teach wherein, during operation, the processor further performs operations comprising: transmitting, via the transceiver, configured repetitions across a periodicity boundary in an event that the multiple active configurations of the configured grant are not configured.
However, Lee teaches transmitting, by the processor, configured repetitions across a periodicity boundary ([0150] … when the corresponding repetition transmission is over a subframe boundary,) in an event that the multiple active configurations of the configured grant are not configured.  (Ibid.  the UE may expect that no periodic/aperiodic SRS transmission is configured/indicated within the subframe before the subframe boundary (i.e., during the repetition transmission).) in order to improve transmission quality by maintaining phase continuity (due to RF switching/(re-)tuning at a UE) ([0149])
Fakoorian and Lee are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468





/Mehmood B. Khan/               Primary Examiner, Art Unit 2468